                       1:19-cv-01107-CSB-EIL # 47         Page 1 of 56
                                                                                                  E-FILED
                                                                 Monday, 26 October, 2020 09:28:02 AM
                                                                          Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

JANE DOE,                                          )
                                                   )
                      Plaintiff,                   )
       v.                                          )      Case No. 19-CV-1107
                                                   )
BOARD OF TRUSTEES OF THE                           )
UNIVERSITY OF ILLINOIS, et al.,                    )
                                                   )
                      Defendants.                  )

                                             ORDER

       Plaintiff, Jane Doe, filed an Amended Complaint (#21) on October 31, 2019,

against Defendants, Board of Trustees of the University of Illinois (“the Board”), et al.,

alleging: violations of her rights under the U.S. Constitution, failure to accommodate

her disabilities in violation of § 504 of the Rehabilitation Act (29 U.S.C. § 794), Title II of

the Americans with Disabilities Act (“ADA”) (42 U.S.C. § 12132, et seq.), and Fair

Housing Act (“FHA”) (42 U.S.C. §§ 3603 and 3604), as well as multiple state law claims.

       Defendants filed an Amended Motion to Dismiss (#28) on December 9, 2019, to

which Plaintiff filed a Response (#43) on July 26, 2020.

       Defendants filed their Reply (#46) on September 1, 2020. This motion is now

fully briefed and ready for ruling.

                                    BACKGROUND

       The following background is taken from the allegations in Plaintiff’s Amended

Complaint. At this stage of the proceedings, the court must accept as true all material
                        1:19-cv-01107-CSB-EIL # 47        Page 2 of 56




allegations of the Amended Complaint, drawing all reasonable inferences therefrom in

Plaintiff’s favor. See Lewert v. P.F. Chang’s China Bistro, Inc., 819 F.3d 963, 966 (7th Cir.

2016).

         Factual Allegations

         Plaintiff was a student at the University of Illinois at Urbana-Champaign (“the

University”), a state institution of higher learning that receives federal funds, from

August 2015 through December 2017. Plaintiff identifies her sexual orientation as

kinkster, polyamorous, and lesbian. At all relevant times, Plaintiff was the president of

the official University student club or organization for kinkster/poly sexualities

(Students for Alternative Sexualities, Safety, Support and Consent) (“SASSC”). The

SASSC was officially affiliated with the University LGBT (Lesbian, Gay, Bisexual,

Transgender) Center. Plaintiff has been diagnosed with autism spectrum disorder

(Asperger’s), resulting in an inability to understand non-verbal communication, and

adult degenerative scoliosis, which is an extreme curvature of the spine, which results

in pain and mobility issues. Plaintiff has also been diagnosed with prosopagnosia, an

inability to recognize faces, names, and often voices.

         The University Student Code, section 1-104(a), grants students in University

Housing the same protections and rights as any other U.S. citizen. Plaintiff alleges that

the Code is a contract between students and the University, and that the University is

therefore obligated to uphold all federal discrimination laws including the FHA, ADA,

Rehabilitation Act, Title II, Title VII, and Title IX.




                                               2
                      1:19-cv-01107-CSB-EIL # 47        Page 3 of 56




       Plaintiff alleges that the University and its employees are obligated to practice

and uphold non-discrimination based on disability status, race, sex, sexual orientation,

age, and other personal identity factors.

       Initial Incident With Students A and B and No-Contact Directive

       In early March 2017, Student A, the student Multicultural Advisor at Allen Hall

(a residential dormitory on campus), and Student B, a student Resident Advisor at

Allen Hall, both University employees, reported Plaintiff for “sharing or [publicly]

using an electrotherapy massager [or] TENS unit”...“consensually” and they “inferred

that it was a sex toy” because of Plaintiff’s claimed orientations. It was not.

       On March 8, 2017, Plaintiff met with Sam Holden, Resident Director of Allen

Hall, to discuss concerns that Plaintiff was “sharing a sex toy” with residents or using it

publicly. Plaintiff informed Holden that the device in question was a handheld TENS

unit. Holden then sent a letter to Plaintiff “in which this point was stricken from the

list of complaints against her.”

       On March 22, 2017, Defendant Patricia Anton, Associate Director of University

Housing, requested an emergency meeting with Plaintiff for March 27, 2017, without

telling Plaintiff what the meeting was about. At the meeting, Anton handed Plaintiff a

letter stating her housing contract was being cancelled due to “engaging in sexually

explicit conversations” and putting “intense drain” on housing staff. Plaintiff was not

given notice, nor was she given an opportunity to move or be moved to a different

residence. Anton clarified in person that “engaging in sexually explicit conversation”

amounted to Plaintiff publicly identifying herself as a “kinkster” and a “polyamorist,”

without going into any lurid details. Anton instructed Plaintiff that she was not


                                             3
                      1:19-cv-01107-CSB-EIL # 47        Page 4 of 56




permitted to claim these as “orientations” because they are “behaviors” and she was

not to talk about them publicly.

       Putting an “immense drain” (the discrepancy between “intense” and “immense”

is present in Plaintiff’s Amended Complaint) on staff was clarified as asking the

residence director “55 questions over three semesters.” Anton refused to put these

clarifications in writing or to put further explanation in writing. Anton claimed that by

asking about being in trouble and needing a new home, Plaintiff admitted that she

“knew what she did was wrong.” Plaintiff alleges that she did not admit to any such

thing, that she denied it then, and that she denies it now.

       Plaintiff’s Eviction from Allen Hall and New Dormitory Accommodations

       Plaintiff received an “Eviction Letter” on March 27, 2017, which gave Plaintiff

until 5:00 pm on March 29, 2017, to move out of her residence hall. This was only two

days, yet Plaintiff alleges that the law requires three days notice. The Eviction Letter

was sent to University police. The Eviction Letter included a 100-foot No Trespassing

order for all University housing, including dining halls. The letter stated that if

Plaintiff violated this order, she would be arrested.

       On the same day she received the Eviction Letter, Plaintiff’s attorney contacted

University Counsel Loren Israel and said the University was “kicking out a highly at-

risk individual, someone who is transgender, disabled, and otherwise homeless, with

almost no due process, subjecting her to a potential death sentence.” Israel responded

that this was “known and intentional.”




                                             4
                      1:19-cv-01107-CSB-EIL # 47         Page 5 of 56




       On March 28, 2017, Plaintiff timely submitted an appeal drafted by her attorney

as instructed by the Eviction Letter. Her attorney also submitted a proposed

settlement. Plaintiff’s appeal was granted and she was given three days to move to a

new residence hall across campus. After she expressed interest in three residence halls

that would be more beneficial to her health on campus, in their access to buses, the

health center, and a late-night dining hall, Plaintiff was orally informed during a

meeting with Associate Housing Director Jim Rooney that the decision was based on

disability status and her age. Plaintiff was not allowed the interactive process granted

under § 504 and the ADA. He stated “I will not have a discussion with you, I am

giving you your options and you can pick one.”

       As part of this meeting with Rooney, Plaintiff requested that the 100-foot No

Trespass order be reduced to 50 feet so that she could continue her involvement with

the Red Oak Rain Garden (“RORG”) restoration project. This was granted. Plaintiff is

still involved with the project, and alleges that the project is educational.

       Plaintiff’s attorney emailed Israel on March 30, 2017, that the University must

abide by the ADA and due process. Israel emailed back the next day denying the

University’s knowledge of Plaintiff’s prior disabilities. Plaintiff alleges this denial was

false. Israel also stated that the placement was “accessible to all of campus by multiple

buses at that location.” Plaintiff alleges there is only one adjacent bus route that only

accesses the north side of campus.




                                              5
                      1:19-cv-01107-CSB-EIL # 47      Page 6 of 56




      Israel also stated that the room which Plaintiff was placed in, Daniels 154, was

an ADA room that granted the requested accommodations. It was not. Plaintiff

contacted her attorney about this. University counsel denied Plaintiff’s claims about

the room, until photographic evidence was provided. Housing then apologized for the

mistake and moved Plaintiff to the room next door, Daniels 150.

      Summer 2017 Discussions on Plaintiff’s Behavior

      On May 5, 2017, Plaintiff met with Anton and Defendant Dean Lowa

Mwilambwe, Assistant Vice Chancellor for Student Affairs, to discuss disability

discrimination and restriction of freedom of speech, as well as repeated exclusion from

events. Mwilambwe stated that Plaintiff would otherwise be expected to behave like

any other student, even though she was autistic, and that University Disability

Resources and Educational Services (“DRES”) could “fix your behaviors.” Mwilambwe

reasserted that kink and polyamory were not to be referred to as “orientations,” only

“behaviors,” and were not to be openly discussed. In response to Plaintiff’s statement

that she was protected by freedom of speech, either Anton or Mwilambwe stated that

they “didn’t care.”

      On June 9, 2017, Plaintiff accepted two one-year term contracts, of twelve

months each, to continue living in Daniels 150 starting in Fall 2017. Defendant

University Housing Director Alma Sealine promised Plaintiff in writing that she would

be allowed to attend events at Allen Hall. During Summer and Fall 2017, Plaintiff

sought clarifications from Sealine about overbroad, vague, and inconsistent guidelines

regarding expected behaviors, e.g. “Don’t have conversations that might make other

people uncomfortable[;]” “avoid explicit sexual conversations,” including self-


                                           6
                        1:19-cv-01107-CSB-EIL # 47       Page 7 of 56




identification as kinky or poly, but identification as gay or trans was okay. Otherwise,

Sealine refused to discuss clarifications, repeatedly telling Plaintiff to “read body

language,” “adjust your behavior to make other people feel comfortable,” and “get

consent to talk or flirt with people.”

          On August 4, 2017, Sealine wrote Plaintiff that she did “not wish to limit your

freedom to discuss sexual matters,” but “you should not engage in explicit sexual

conversations [understood to include kink or poly, but not trans or homosexuality,

because the latter and not the former were protected classes] without their consent.”

Sealine also allowed Plaintiff to attend Allen Hall events with an escort but restricted

her from all other Allen Hall locations and times. This letter was not sent to University

police.

          On August 23, 2017, Dr. Brin Schuler of the McKinley Campus Health Center,

added Plaintiff’s TENS unit to her school medical record as a medical device and not a

sex toy.

          Allen Hall Encounter With Defendant Anton

          On August 31, 2017, Plaintiff attended a program at Allen Hall with a friend and

escort. Shortly into the program, Anton was called to Allen Hall. Anton approached

Plaintiff, got within five inches of Plaintiff’s face, and demanded aggressively “what

are you doing here?” When Plaintiff explained she was there with Sealine’s

permission, Anton said “fine, but leave as soon as it’s over.” Plaintiff complained to

Sealine the next day, but Sealine responded that staff have a right to question any

person in a building. Plaintiff replied that Anton’s aggressive behavior was in direct

violation of three sections of the Student Code, that Anton came from across campus


                                               7
                      1:19-cv-01107-CSB-EIL # 47        Page 8 of 56




and was not employed or responsible for overseeing Allen Hall.

       Since that encounter, and others, with Anton, Plaintiff has been suffering from

what a University psychiatrist subsequently diagnosed as post-traumatic stress

disorder (“PTSD”). The psychiatrist refused to write this diagnosis down and place it

in Plaintiff’s record “since you could use it against the University.”

       On November 15, 2017, Plaintiff sought a No Contact Directive (“NCD”) against

Anton out of fear and for causing Plaintiff PTSD. The Office of Student Conflict

Resolution (“OSCR”) claimed it could not offer an NCD between a student and staff

member. Plaintiff alleges such orders are issued all the time.

       Second NCD for Students A and B Issued

       At the end of August 2017, Plaintiff started a class where Students A and B were

also enrolled. Plaintiff did not interact with either student during the course, and

specifically asked the professor to be assigned a different teaching assistant (“TA”) than

Student A due to reasons unrelated to the Amended Complaint.

       On September 1, 2017, Defendant University Housing Director and Dean of

Students Robert Wilczynski issued Plaintiff a NCD regarding verbal communication for

Student A, thus revealing to Plaintiff that Student A was one of the complainants in the

initial complaint about the TENS unit. Plaintiff had not spoken with or otherwise

contacted Student A since planning a meeting on November 10, 2016. Wilczynski also

imposed a 50-foot No Trespass order from Allen Hall. Because this NCD required

Plaintiff to recognize a person, on September 3, 2017, Plaintiff informed Wilczynski that

she has prosopagnosia or “face-blindness,” a disability which limits her ability to

recognize people, and asked for accommodation. This and her other disabilities were


                                             8
                      1:19-cv-01107-CSB-EIL # 47       Page 9 of 56




on record and accommodated for previously by both Allen Hall Resident Director

Holden during Plaintiff’s Allen Hall residency and Anton during a class taught by her.

Wilczynski demanded a written diagnosis and refused to engage in discussion about

accommodation.

       On September 7, 2017, Sealine sent Plaintiff an updated letter (“the September

Letter”) granting Plaintiff permission to use or share the TENS unit, to “flirt with

consenting peers,” to identify kink and/or polyamory as orientations, and to discuss

sexual topics with peers “if they are already discussing sexual topics and consent to

your joining.”

       On September 17, 2017, Plaintiff requested DRES issue an accommodation for

prosopagnosia in regard to the NCDs. DRES refused. Sealine acknowledged her office

was bound by the FHA and ADA, but refused to uphold Plaintiff’s disability rights

under these statutes without DRES’ approval.

       On September 25, 2017, Wilczynski updated the NCD to include Student B.

Plaintiff’s last contact with Student B was during the previous week to ask to speak to

whoever was in charge of the Allen Hall LGBT club. Prior to that, she had no contact

with Student B since early March 2017, when Students A and B complained about the

TENS unit. Plaintiff arranged an emergency meeting with Wilczynski. During that

meeting, Wilczynski said he was closing the investigation in regard to Plaintiff’s

behavior, stating that “even if the complaints were substantiated, they would not be

violations of the Student Code.” During the meeting, Plaintiff discussed her

prosopagnosia, and Wilczynski said that Students A and B “would be informed they

should remind Plaintiff who they are if Plaintiff approaches them or seems to not


                                             9
                     1:19-cv-01107-CSB-EIL # 47        Page 10 of 56




recognize them.” The letter was never sent, and Wilczynski denies making that

promise. Wilczynski sent a follow-up disciplinary letter ending the investigation but

leaving the NCD and No Trespass order in place due to “significant conflict” between

Plaintiff and complainants.

       Plaintiff’s Alleged Failure to Report Disciplinary Actions at Prior Institution and
       First Dismissal from the University

       On or before September 13, 2017, University counsel Israel learned of a lawsuit

involving student discipline to which Plaintiff was subjected at McHenry County

College (“MCC”), her prior educational institution. Israel reported these revelations to

Associate Dean of Students Justin Brown, who reported them to Assistant Dean of

Students Rony Die.

       On October 3, 2017, Dean Die wrote Plaintiff accusing her of lying about

discipline at MCC on her University entry application in 2014 and not updating it

before the first day of classes in 2015. Several of the incidents in question were

expunged, and were not in Plaintiff’s record from MCC. Plaintiff had not received

official notice of any final determination by MCC by the first day of classes at the

University.




                                            10
                     1:19-cv-01107-CSB-EIL # 47        Page 11 of 56




       On October 11, 2017, Plaintiff viewed her University disciplinary files. The only

complaints there involved her interaction with peers based on their age, the consensual

sharing or personal use of her TENS unit at two programs, her discussing her kink

orientation, and her lack of understanding of body language due to autism, none of

which were unlawful.

       On October 17, 2017, Plaintiff had planned to meet up with a celebrity friend

visiting the campus for “programming.” After arranging in-person to meet at a local

coffee shop, the friend messaged Plaintiff by text that Laura Haber, Allen Hall’s

Program Director, had told the friend not to meet or communicate with Plaintiff.

       On October 20, 2017, Plaintiff met with Dean Die to discuss the allegations about

failure to disclose prior discipline at MCC. Die requested permission to contact MCC

and ask about Plaintiff. Plaintiff refused. Die informed Plaintiff that he would still call

but would only ask general questions and not name Plaintiff. In fact, it is clear Die

asked questions about Plaintiff by name and received specific answers about her. Some

time later, Die called MCC again and asked the MCC representative if records could be

expunged. The MCC representative answered “No, I am unaware of any

expungements.”

       On November 3, 2017, Plaintiff attended a hearing regarding dismissal from the

University because of non-disclosure of previous discipline. Plaintiff disputed this, on

the ground, among others, that the University’s Student Code required an official

notice that MCC had not provided until after the time required for disclosure, but

Plaintiff was dismissed from the University of Illinois for this in part because she had

received an early unofficial email about the dismissal and so was on notice. The


                                            11
                     1:19-cv-01107-CSB-EIL # 47       Page 12 of 56




dismissal from the University of Illinois was upheld after appeal, but held in abeyance

until December 22, 2017, the end of the semester, after which Plaintiff would no longer

be permitted on any University property until readmitted.

      Housing Refund Issue

      In late October 2017, Plaintiff petitioned for a medical release from her housing

contract due to anxiety, depression, and other psychological reasons. During

subsequent discussions with Housing Director Sealine about this, Plaintiff stated that

she had been charged for a full year, including the upcoming Summer. Sealine stated

that Plaintiff had not been charged for Summer. After some back and forth, Plaintiff

suggested settling the dispute in county court. Sealine then admitted to the “mistaken

overcharge.” The University claimed the amount in question was $282, when in fact it

was $2,014.79, which was only refunded after further dispute. Plaintiff also asked

Sealine about a housing refund if dismissed. Sealine said there would be no refund if

Plaintiff were dismissed for “judicial reasons,” suggesting that the hearing at the

University was “judicial.” The hearing was administrative, not judicial.

      Queersgiving Incident and Plaintiff’s Attorney’s Involvement Over Alleged
      Bullying and Harassment

      On November 14, 2017, Plaintiff was invited to an LGBT event, called

“Queersgiving,” but the director of the LGBT Resource Center suggested that Plaintiff

could not attend due to the NCD because the hosts were Students A and B. Plaintiff

stated that the NCD was not a keep-away order but only verbal, and she did not intend

to speak with them. Wilczynski confirmed to the director that the NCD was verbal

only. The director suggested Plaintiff have Students A and B notified. Plaintiff did


                                            12
                       1:19-cv-01107-CSB-EIL # 47        Page 13 of 56




this, but moments after she was scheduled to arrive, Wilczynski sent Plaintiff an email

barring her from the event, as “it was not academic.” The NCD did not state that there

was a keep-away order for non-academic events. Plaintiff left without entering the

venue.

         Over the rest of the Fall of 2017, Plaintiff was repeatedly instructed by

University staff and registered student organization (“RSO”) leadership to leave events

“due to your behavior at Queersgiving,” which she did not attend.

         On November 19, 2017, Plaintiff’s attorney sent University counsel and named

students and staff, including Student A, a formal cease and desist letter regarding

defamation of Plaintiff and Plaintiff’s barring from events on and off campus, as well as

violations of Plaintiff’s freedom of association with various third parties. Israel

responded that housing staff would be updated about the freedom of association claim.

         In December 2017, Plaintiff informally requested that Dean Brown sign a Family

Educational Rights and Privacy Act (“FERPA”) Release of Information to students

regarding the September 25, 2017, finding that she had not violated the Student Code.

Brown refused to allow Plaintiff to release any information to students or even fill out a

release form. Plaintiff told Brown about ongoing bullying and defamation and that

OSCR “did not care and would not do anything about students defaming another

student, past or former.”




                                              13
                       1:19-cv-01107-CSB-EIL # 47        Page 14 of 56




          Plaintiff asked to report the bullying and harassment to the University

Behavioral Assessment and Response Team (“BART”), deputized to deal with bullying

and harassment among students, of which Brown, Wilczynski, and Israel were core

members. She was denied permission to report the problems to BART.

          As of December 22, 2017, Plaintiff was not in school but living off-campus in

Carbondale, Illinois. The bullying, harassment, and defamation continued during

visits to Champaign, but not on campus, because Plaintiff was barred from going there.

On January 13, 2018, Plaintiff’s attorney sent Students A and B, and now a Student C,

formal cease and desist letters against further bullying and defamation during the

Spring semester.

          Denial of Release to Students

          On February 13, 2018, Plaintiff wrote to Brown to be permitted to release to

Students A and B and other staff at Allen Hall Wilczynski’s finding that she had not

violated the Student Code and Sealine’s affirmation of her free speech rights. On

February 15, 2018, Brown replied “you asked to sign a release for all students, which

we will not do. And even if you signed a release for Allen Hall staff, I would not share

the information (a release does not compel sharing). And the section you cite does not

apply in this situation. This request is denied.” Plaintiff had not asked for a release to

“all students.” Release of this sort of information is covered by law and University

policy.




                                              14
                     1:19-cv-01107-CSB-EIL # 47        Page 15 of 56




       Off-Campus Art Show Incident

       Plaintiff was barred from an off-campus art show on April 4-6, 2018, advertised

as open to the Champaign-Urbana community, although she had scheduled volunteer

work on location during the event. Plaintiff was told that attending the event would

violate the NCDs, despite the NCDs being communication-only. Student staff told

Plaintiff that the event was open only to current University students, but, in fact, the

event was open to the public. The evening of April 4, 2018, Brown informed Plaintiff

that attending would not be a “direct violation” of the NCDs, but that it might affect

readmittance if Students A and B complained about her presence, whether she

communicated with them or not. Plaintiff agreed not to attend.

       On April 9, 2018, Plaintiff wrote to Brown to request mutual NCDs with

Students A, B, C, and now D, and to file a complaint about OSCR’s failure to act in

accordance with federal policy and procedure. These requests were ignored.

       On May 3, 2018, Plaintiff attended a readmittance hearing at the University, and

was granted readmittance starting May 15, 2018.

       On May 9, 2018, Plaintiff requested an update from Brown about making the

NCDs mutual. On May 11, 2018, Brown responded that “we have already informed the

other parties to the existing NCDs that they should not communicate with you.

If/when we issue a new one, it will be mutual.”




                                            15
                     1:19-cv-01107-CSB-EIL # 47        Page 16 of 56




       HER App Incident With Student A

       On May 25, 2018, Plaintiff received a letter from Associate Dean of Students

Rhonda Kirts explaining that upon Plaintiff’s return to campus she would be barred

from the campus LGBT Resource Center and the campus Women’s Resource Center

except by appointment or for programs not hosted by NCD parties, and under

stringent terms. The letter expressly acknowledged that the NCDs were

communications-based and not distance-based.

       On May 25, 2018, Plaintiff also received a disciplinary “charge notice” letter from

Wilczynski, reporting that Plaintiff may have violated the Student Code on May 21,

2018. “It is alleged that you violated a no contact directive when you contacted the

student through an on-line dating app.” The basis of this alleged violation was that

Plaintiff “swiped right” on Student A’s dating profile on the lesbian dating app HER,

causing the app to send an automated notification that Plaintiff “liked” Student A.

Plaintiff “swipes right” on every profile, and sorts matches later.

       In early June 2018, Plaintiff learned that Sara Colome, Director of Women’s

Resources, filed an unauthorized Freedom of Information Act (“FOIA”) request, in

Plaintiff’s name, to the University FOIA office regarding complaints that had been filed

against Plaintiff. The request was denied.

       On June 11, 2018, Plaintiff attended a meeting with Wilczynski regarding the

alleged unauthorized contact with Student A. Plaintiff acknowledged that the

notifying account on HER was her own, but stated that it was automatic notification by

the app itself and not an intentional “communication.” Wilczynski unofficially

accommodated Plaintiff’s prosopagnosia by showing her “screenshots of the

                                             16
                        1:19-cv-01107-CSB-EIL # 47    Page 17 of 56




complainant’s profile to see if you can recognize her with your face blindness.”

Plaintiff said she did not recognize the picture as Student A because it did not match

the description Plaintiff had been using to avoid her. Upon request, Plaintiff then

showed Wilczynski that she had blocked Student A on Facebook because Plaintiff

feared accidentally tagging Student A when tagging a Facebook friend with the same

first name as Student A. She said she could not be sure that she blocked Student A on

HER. Plaintiff did not present the Facebook block as a HER block. Wilczynski stated at

the end of the meeting that he believed Plaintiff had not recognized the complainant

and that a disciplinary hearing was unlikely, to be determined following an interview

with the complainant. He specifically asked her to send him a screenshot of the block

list on her Facebook.

      Accommodations from DRES for Prosopagnosia

      Plaintiff continued to ask DRES for accommodations for her prosopagnosia

throughout the period before Plaintiff’s August 6, 2018, disciplinary hearing. After

several denials from DRES, Plaintiff, on July 31, 2018, requested that the researchers

who performed her original tests supply her with a diagnostic letter because her

disciplinary case hinged on a diagnosis of prosopagnosia. On August 2, 2018, Dr.

Duchaine of Dartmouth College provided a diagnosis letter via email to Plaintiff, which

Plaintiff immediately sent to Patricia Malik, Director of DRES.

      On August 3, 2018, Malik confirmed acceptance of Plaintiff’s disability status

with prosopagnosia and directed her to ask DRES Access Specialist Teresa Davenport

about academic accommodations. Plaintiff replied that she did not need academic

accommodations, and was asking for accommodations to the NCDs. Malik responded


                                           17
                     1:19-cv-01107-CSB-EIL # 47        Page 18 of 56




that accommodations would not be granted for the hearing. Plaintiff responded that

she was not asking for accommodations for the hearing. After the hearing Davenport

stated accommodations for disciplinary hearings were not her job; she directs those

requests to Malik, who stated Plaintiff was to make such requests of Davenport.

       August 6, 2018, Disciplinary Hearing and Second Dismissal from the University

       On August 6, 2018, Plaintiff attended the disciplinary hearing. Wilczynski now

asserted that Plaintiff was lying about all of her defenses, and that Plaintiff had

presented the requested Facebook list as a block list from HER. Asked whether

Plaintiff would have been able to recognize her even with face blindness, Student A

responded that Plaintiff would recognize her due to having multiple images and

because Plaintiff had seen her many times. Student A is not a psychologist or medical

professional and did not conduct any examination of Plaintiff, whether or not she was

qualified to make one. Plaintiff was not permitted to respond.

       After the hearing, Plaintiff’s faculty advisor, Prof. Bruce Rosenstock, spoke with

Kim Soumar, Program Director of OSCR, and learned that undisclosed evidence was

withheld from Plaintiff that swayed the vote towards the negative. Plaintiff was

dismissed from the University, held in abeyance until August 13, 2018, or until an

appeal hearing was held.

       Plaintiff appealed, including a second, supplementary diagnosis letter from Dr.

Duchaine that explained that having a name present is unlikely to trigger recognition of

someone for a person with prosopagnosia. Her appeal was denied.

       On September 19, 2018, after the appeal hearing and decision, Plaintiff was

informed by Dean Debra Ann Imel that due to University policy, audio recordings


                                            18
                     1:19-cv-01107-CSB-EIL # 47          Page 19 of 56




made and used during the hearing processes would be destroyed by midnight and to

appeal their destruction to Dean Brown. Plaintiff did so, but never received a reply.

Plaintiff notes she was never informed about this policy from prior hearings. The

University had been and is still under a litigation hold for all matters relating to

Plaintiff since the Eviction Letter of March 27, 2017.

       On June 10, 2019, University Technology Services informed Plaintiff that they

would be revoking her access and “expiring” her student email alias, online file

storage, and “much more.” The next day, Plaintiff replied that she had a litigation hold

on her personal records and required access to the account for such purposes as court-

ordered discovery and other reasons, including her expressed intent to apply for

readmission. Plaintiff’s attorney was cc’d on the email. Plaintiff’s preservation request

was denied and her account was terminated on June 14, 2019, destroying much crucial

evidence.

       Plaintiff maintains that “she has shown express intent on continuing to be

associated” with the University by informing a University official of her intention and

wish to apply to the Graduate School, her involvement with the University’s Red Oak

Rain Garden (“RORG”) restoration project, and as a returning resident to the

Champaign-Urbana area.

       The discipline imposed on Plaintiff “may have cost her preferred career path,”

such as college teacher or scholar, to the future financial cost of $750,000.




                                             19
                      1:19-cv-01107-CSB-EIL # 47       Page 20 of 56




       Plaintiff’s Claims

       It should be noted, before going through the counts in Plaintiff’s Amended

Complaint, that it is not entirely clear which counts are against the Board, the

individual Defendants in their official capacities, and the individual Defendants in

their individual capacities.

       Plaintiff, in Count I, claims that she was denied due process under the U.S.

Constitution’s Fourteenth Amendment when: (a) Dean Anton terminated her housing

contract on March 27, 2017, without opportunity to be heard; (b) she was dismissed

from the University on November 3, 2017, on the basis of erroneous information

acquired by Dean Die from MCC, which Die had no right to obtain; (c) she was again

dismissed from the University on August 6, 2018, at a meeting presided over by Dean

Wilczynski for supposedly communicating with Student A, when there was

undisclosed evidence presented that Plaintiff was not allowed to learn of or rebut.

OSCR Director Kim Soumar informed Plaintiff’s faculty advisor, Prof. Rosenstock, that

this undisclosed information had swayed the vote against Plaintiff.

       In Count II, Plaintiff alleges her First Amendment rights to freedom of speech

and association were violated when: (a) the University, through Anton, terminated her

housing contract on March 27, 2017, for engaging in “sexually explicit conversations”

by discussing her sexual orientation as a kinkster and polyamorist and for asking

University housing 55 questions over three semesters; (b) the University, through Dean

Mwilambwe, on May 5, 2017, told Plaintiff that kink and polyamory were not to be

referred to as “orientations,” only “behaviors” and were not to be openly discussed,

and when told by Anton or Mwilambwe that the University “didn’t care” about her


                                            20
                     1:19-cv-01107-CSB-EIL # 47       Page 21 of 56




freedom of speech; (c) Sealine told Plaintiff, in the Summer and Fall of 2017, to not have

conversations that made people uncomfortable and to avoid explicit sexual

conversations, including conversations where she self-identified as kinky or poly; (d)

Sealine wrote Plaintiff on August 2, 2017, to not engage in sexually explicit

conversations without the consent of others when poly and kinky are not protected

classes, unlike trans or homosexuality; (e) Plaintiff’s friend was prohibited by Laura

Haber from speaking or meeting with Plaintiff on October 17, 2017, and when

Wilczynski barred Plaintiff from attending Queersgiving on November 14, 2017, even

though the NCD did not cover that; (f) Plaintiff was excluded by University staff and

students through the Fall of 2017 from events because of her behavior at Queersgiving,

which she did not attend; (g) when Plaintiff was barred by University student staff on

April 4-6, 2018, from an off-campus art event when it was open to the public, and when

on April 4, 2018, Dean Brown told her that it would not be a “direct violation” of the

NCD but could affect her readmission if the NCD subjects complained about her; and

(h) Dean Kirts wrote Plaintiff on May 25, 2018, to bar her from the campus LGBT and

Women’s Resource Centers except by appointment or for programs not hosted by the

NCD subjects, even though the NCDs were expressly stated to prohibit communication,

not proximity.

      In Count III, Plaintiff alleges her rights not to be discriminated against because

of her disabilities under § 504, Title II of the ADA, the FHA, and Student Code Sections

1-104(a) and 1-108, were violated when: (a) she was evicted from University housing on

48 hours’ notice because of conduct arising from her disabilities and, but for the

intervention of counsel, left homeless despite her known disabilities, and forced to


                                            21
                     1:19-cv-01107-CSB-EIL # 47       Page 22 of 56




move her belongings by herself to a dorm within 72 hours; (b) she was placed in a

residence hall across campus without adequate bus access to the whole campus, to a

room without necessary accommodations; (c) on May 5, 2017, she was told that she was

expected to behave like “any other student” despite her autism, and that DRES “could

fix her behaviors[;]” (d) throughout the Summer and Fall of 2017 she was told without

clarification, despite request, by Sealine to “learn to read body language,” and “adjust

your behavior to make other people comfortable[;]” (e) the September 2017 NCDs with

Students A and B required her to recognize faces, which her prosopagnosia prevented

her from doing, but the University, through Dean Wilczynski, refused to recognize this

without a written diagnosis not required by the ADA - such a diagnosis was finally

provided, sent to DRES Director Malik, and officially accepted by Malik on August 3,

2018, and disregarded at the following hearing; and (f) Plaintiff was again dismissed

from the University at a hearing on August 6, 2018, for her behavior towards Student A

on the HER app, when her disability prevented her from recognizing Student A via her

photograph and she did not reasonably know “swipe-right” would cause a message to

be sent to Student A.

      In Count IV, Plaintiff alleges her rights to reasonable accommodation of her

disabilities under § 504, Title II of the ADA, the FHA, and Student Code Sections 1-

104(a) and 1-108, were violated when: (sub-allegations (a)-(e) and (i) essentially repeat

the allegations from Count III); (f) she requested and was refused accommodation on

September 17, 2017, by DRES for her prosopagnosia in regard to the NCDs, and Sealine

acknowledged that the University was bound by federal disability discrimination law,

but would only respect it if approved by DRES; (g) when Wilczynski failed or refused


                                            22
                      1:19-cv-01107-CSB-EIL # 47         Page 23 of 56




to send a letter on September 25, 2017, to Students A and B to inform them, as a

promised accommodation, that “they should remind Plaintiff who they are if Plaintiff

approaches them or seems to not recognize them[;]” and (h) when Plaintiff was refused

a requested accommodation for a disciplinary hearing with respect to the NCD subjects

on August 3, 2018.

       In Count V, Plaintiff alleges a state tort of assault against Defendant Anton for

the incident on August 31, 2017, at Allen Hall, when Anton approached within five

inches of Plaintiff’s face and aggressively demanded “what are you doing here?”,

placing Plaintiff in reasonable apprehension of a battery by unwanted or provoking

contact in being ejected from Allen Hall, causing fear and PTSD and anxiety.

       In Count VI, Plaintiff alleges against all Defendants that the entire course of

conduct described in the Amended Complaint gives rise to a state tort of intentional

infliction of emotional distress.

       In Count VII, Plaintiff alleges her state contract rights were violated by disability

discrimination, failure to reasonably accommodate, and other federal violations

detailed above by: (a) the University’s failure to honor her two consecutive twelve

month lease contracts for 2017-18; (b) for refusing to refund her payment for housing

she had not been allowed to use, for overcharging her for housing and refusing to

refund the proper amount until after repeated grievances; (c) for the original Allen Hall

eviction based on biases and disability discrimination under which the FHA and U.S.

Department of Housing and Urban Development (“HUD”) acts, as well as § 504 of the

Rehabilitation Act, and Illinois and Urbana tenant rights project, without engaging in

the interactive process; and (d) for first opting to evict rather than relocate Plaintiff as


                                              23
                      1:19-cv-01107-CSB-EIL # 47      Page 24 of 56




part of a Title IX investigation as procedure mandates.

       Plaintiff seeks millions of dollars in damages, as well as various forms of

injunctive relief.

                                   ANALYSIS

       Defendants have moved to dismiss all counts of Plaintiff’s Amended Complaint

under various sections of Rule 12 of the Federal Rules of Civil Procedure. Defendants

also move to strike portions of the Amended Complaint under Rule 12(f). Plaintiff, in

her Response, argues that Defendants’ motion misstates facts and allegations of the

Amended Complaint, and fails to establish grounds to dismiss any count. Plaintiff

urges the court to deny the Amended Motion to Dismiss in its entirety.

       Rule 12(b) Standards

       Defendants bring their dismissal motion under both Rules 12(b)(1) and 12(b)(6).

“When faced with motions to dismiss under both 12(b)(1) and 12(b)(6), the court should

ordinarily decide the 12(b)(1) motion first because dismissal under this rule makes

other challenges moot.” Sims v. Senior Income Reverse Mortgage Corp., 2002 WL 424351,

at *1 (N.D. Ill. Mar. 18, 2002).




                                            24
                       1:19-cv-01107-CSB-EIL # 47        Page 25 of 56




         Rule 12(b)(1) motions may be brought when there is a lack of subject matter

jurisdiction. Fed.R.Civ.P. 12(b)(1). In considering whether to dismiss for lack of subject

matter jurisdiction, the district court must accept as true all well-pleaded factual

allegations and draw all reasonable inferences in favor of the plaintiff. Evers v. Astrue,

536 F.3d 651, 656 (7th Cir. 2008). However, the district court may properly look beyond

the jurisdictional allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter jurisdiction exists.

Evers, 536 F.3d at 656-57. “When subject-matter jurisdiction—which is to say, the

power to hear and decide the case at all—is at stake, a district judge may resolve factual

disputes and make any findings necessary to determine the court’s adjudicatory

competence.” Craftwood II, Inc. v. Generac Power Systems, Inc., 920 F.3d 479, 481 (7th Cir.

2019).

         If the court has jurisdiction, however, then it must take all plausible allegations

in favor of the complainant when handling a motion to dismiss under Rule 12(b)(6).

Craftwood II, 920 F.3d at 481. The court must accept all well-pleaded facts as true, and

draw reasonable inferences in plaintiff’s favor. Yeftich v. Navistar, Inc., 722 F.3d 911, 915

(7th Cir. 2013).

         A claim satisfies Rule 8(a)(2)—and avoids dismissal under Rule 12(b)(6)—if the

complaint alleges facts that show the claim is “plausible on its face.” Taha v.

International Brotherhood of Teamsters, Local 781, 947 F.3d 464, 469 (7th Cir. 2020), quoting

Bell Atlantic Corp v. Twombly, 550 U.S. 544, 570 (2007). “‘A claim has facial plausibility

when the



                                              25
                        1:19-cv-01107-CSB-EIL # 47        Page 26 of 56




plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.’” Taha, 947 F.3d at 469, quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

          When a complaint’s facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not “shown”—that the

pleader is entitled to relief, meaning that a complaint must plead “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Taha, 947 F.3d at 469,

citing Iqbal, 556 U.S. at 678. “Nor does a complaint suffice if it tenders ‘naked

assertions’ devoid of ‘further factual enhancement.’” Taha, 947 F.3d at 469, quoting

Iqbal, 556 U.S. at 678. “In keeping with these principles, when considering the viability

of a claim in the face of a Rule 12(b)(6) challenge, [the court] may reject sheer

speculation, bald assertions, and unsupported conclusory statements.” Taha, 947 F.3d

at 469.

          Dismissal Under Rule 12(b)(1)

          Count I: Due Process

          The court first considers Defendants’ Rule 12(b)(1) arguments with regard to

Count I, Plaintiff’s due process claims. First, the motion is granted with respect to

Defendant Board of Trustees. The Eleventh Amendment to the Constitution bars the

claims against the Board itself, and § 1983 does not authorize such claims. See Carmody

v. Board of Trustees of the University of Illinois, 893 F.3d 393, 403 (7th Cir. 2018). The

Eleventh Amendment bars most claims in federal court against a state that does not

consent to the suit. Carmody, 893 F.3d at 403. “This constitutional immunity extends to

the Board of Trustees of the University of Illinois.” Carmody, 893 F.3d at 403. In any

                                               26
                       1:19-cv-01107-CSB-EIL # 47          Page 27 of 56




event, “[a]part from the Eleventh Amendment, the Supreme Court has held that a state

is not a ‘person’ who can be sued under § 1983.” Carmody, 893 F.3d at 403, citing Will v.

Michigan Department of State Police, 491 U.S. 58 (1989).

       However, official capacity suits against state officials that seek only injunctive

relief are permitted by § 1983, and not forbidden by the Eleventh Amendment. Power

v. Summers, 226 F.3d 815, 819 (7th Cir. 2000), citing Will, 491 U.S. at 71 n.10; Carmody,

893 F.3d at 403. There are three exceptions to this defense that may subject a state to an

action in federal court: (1) where Congress, acting under its constitutional authority

conveyed by amendments passed after the Eleventh Amendment (the most common

being the Fourteenth Amendment), abrogates a state’s immunity from suit; (2) where

the state itself consents to being sued in federal court; and (3) under the doctrine

articulated by the Supreme Court in Ex parte Young, 209 U.S. 123 (1908). Council 31 of

the American Federation of State, County, and Municipal Employees, AFL-CIO v. Quinn, 680

F.3d 875, 882 (7th Cir. 2012). Here, the first two exceptions are not applicable so the

court need address only the third exception—the Ex parte Young doctrine.

       The Ex parte Young doctrine allows private parties to sue individual state officials

for prospective relief to enjoin ongoing violations of federal law, in which the court

conducts “a straightforward inquiry into whether the complaint alleges an ongoing

violation of federal law and seeks relief properly characterized as prospective.” Council

31, 680 F.3d at 882.




                                             27
                     1:19-cv-01107-CSB-EIL # 47         Page 28 of 56




       First, with regard to Plaintiff’s March 27, 2017, housing contract termination and

her November 3, 2017, initial dismissal from the University, Defendants argue that

those matters are not “ongoing violations” of federal law because both claims were

resolved by the University in her favor: Plaintiff’s appeal on the eviction was granted,

and she was moved to a new dorm on campus, and eventually a new room in that

dorm that suited her requested accommodations; and Plaintiff was reinstated to the

University, mooting the initial dismissal as an “ongoing” violation. The court agrees.

“Because injunctive relief looks to the future, and is designed to deter rather than

punish, relief will be denied if the conduct has been discontinued on the ground that

the dispute has become moot and does not require the court’s intervention.” Love v.

Illinois Department of Corrections, 2020 WL 1237200, at *4 (N.D. Ill. Mar. 13, 2020),

quoting 11A Charles Alan Wright and Arthur R. Miller, Federal Practice and Procedure §

2942 (3d ed. 2019). These resolved or mooted claims can be addressed by damages,

which look back, as opposed to injunctive relief, which looks to the present or future.

See Love, 2020 WL 1237200, at *4. Thus, Plaintiff’s due process claims are dismissed

against Defendants in their official capacities in this regard.

       This leaves Plaintiff’s due process claim relating to her August 6, 2018, dismissal

from the University. Plaintiff argues that she is seeking prospective injunctive relief for

an ongoing violation of federal law in this regard, because her dismissal is still in effect

and she is seeking reinstatement to the University. Plaintiffs may pursue § 1983 claims

against state university defendants in their official capacities when the relief they are




                                             28
                     1:19-cv-01107-CSB-EIL # 47         Page 29 of 56




seeking is reinstatement as a student. See Carmody v. Board of Trustees of the University of

Illinois, 2015 WL 13675382, at *8 (C.D. Ill. Nov. 17, 2015), citing Kashani v. Purdue

University, 813 F.2d 843, 848 (7th Cir. 1987).

       Defendants argue that Plaintiff, in her Amended Complaint, has not alleged that

she wants reinstatement to the University. While Plaintiff has not specifically used the

word “reinstatement” in her Amended Complaint, she did state that she “has shown

express intent on continuing to be associated with the University by informing a

University official of her intention and wish to apply to the Graduate School...” The

court finds, taking all inferences in her favor, that she has sufficiently plead her wish to

be reinstated.

       Defendants next argue that “Plaintiff fails to allege that she is currently ineligible

to seek reinstatement to her former undergraduate program or admission to a graduate

program without court involvement; the dismissal period has expired for the discipline

imposed over two years ago.”

       In Mutter v. Rodriguez, 700 Fed.Appx. 528 (7th Cir. Aug. 21, 2017), the Seventh

Circuit dismissed the plaintiff’s claim that university officials were violating federal

law by not reinstating him at school, writing:

       Mutter’s complaint alleges that UIC expelled him in 2013 but granted him
       the “opportunity to reinstate in 2015.” Thus as was true in a similar case,
       the expulsion was “only for two years, and the two years are up, so that
       there is, at least as far as the record discloses, no obstacle to his being
       readmitted.” See Osteen v. Henley, 13 F.3d 221, 223 (7th Cir. 1993). That
       renders the case moot. See id. Rodriguez and Kennedy are no longer
       denying Mutter’s asserted “right” to apply for readmission because by his
       own account he is and has been eligible to reinstate without court
       involvement. See id.; see also Ozinga v. Price, 855 F.3d 730, 734–35 (7th Cir.
       2017) (noting that for a complaint requesting prospective relief, when the


                                             29
                       1:19-cv-01107-CSB-EIL # 47      Page 30 of 56




       “complained-of defect” is removed, the case should be dismissed as
       moot); Vinson v. Vermilion County, 776 F.3d 924, 929 (7th Cir. 2015) (noting
       that a complaint can plead itself “out of court” by including facts that
       establish an “impenetrable defense” to claims).

Mutter, 700 Fed.Appx. at 530-531.

       Here, Plaintiff has not plead herself out of court by alleging that the University

will allow her to apply for readmission. However, Plaintiff has also not alleged that the

University is currently barring her from readmission. In considering a Rule 12(b)(1)

motion, the court may look beyond the allegations of the complaint, and “may resolve

factual disputes and make any findings necessary to determine the court’s adjudicatory

competence.” Craftwood II, 920 F.3d at 481. Defendants assert that the dismissal period

has expired for the discipline imposed over two years ago. Therefore, because Plaintiff

has not alleged the University is barring her from applying for readmission, the issue is

moot, and the court must therefore grant the Rule 12(b)(1) motion to dismiss with

regard to the individual Defendants in their official capacities on the 2018 dismissal

claim. See Mutter, 700 Fed.Appx. at 530-31.

       Count II: First Amendment Violations

       Defendants reiterate their arguments from the due process section in their

arguments on the First Amendment. Plaintiff does not dispute that the Board is

immune from suit for the First Amendment violations. For the same reasons as in the

prior section, the Board is dismissed as a defendant in Count II for lack of subject

matter jurisdiction.




                                            30
                     1:19-cv-01107-CSB-EIL # 47        Page 31 of 56




       Plaintiff contends that Ex parte Young applies to the First Amendment claims for

the same reason as in the due process claims: she intends to apply for reinstatement at

the University. Defendants argue that, even if she seeks reinstatement, she is not

premising her First Amendment claims on her August 2018 dismissal from the

University. Indeed, subsections (a) through (h) of Count II do not mention her August

2018 dismissal from the University, and Plaintiff makes no argument as to how the

allegations in Count II represent a continuing violation of federal law. Defendants’

motion is granted as to Defendants in their official capacities on Count II.

       Counts III and IV: Discrimination and Accommodation Under FHA,
       Rehabilitation Act, and ADA

       Defendants argue that Plaintiff’s claims under the FHA and ADA in Counts III

and IV against the Board and individual Defendants in their official capacities are

barred by the Eleventh Amendment. Although the Seventh Circuit has not explicitly

held that states have sovereign immunity from FHA claims, other courts have so held.

In McCardell v. U.S. Department of Housing and Urban Development, 794 F.3d 510 (5th Cir.

2015), the Fifth Circuit dismissed an FHA claim against the Texas state defendants

because, it found, there was no evidence that Congress intended to abrograte states’

sovereign immunity in the enactment of the FHA. McCardell, 794 F.3d at 521-22; see

also Thomas v. Butzen, 2005 WL 2387676, at *3 (N.D. Ill. Sept. 26, 2005) (FHA claim

against State of Illinois barred by Eleventh Amendment). Plaintiff does not respond to

Defendants’ argument on the FHA, and thus it can be inferred that Plaintiff concedes

the argument. “A party’s failure to respond to arguments the opposing party makes in

a motion to dismiss operates as a waiver or forfeiture of the claim and an abandonment


                                            31
                      1:19-cv-01107-CSB-EIL # 47          Page 32 of 56




of any argument against dismissing the claim.” Jones v. Connors, 2012 WL 4361500, at *7

(N.D. Ill. Sept. 20, 2012), citing Alioto v. Town of Lisbon, 651 F.3d 715, 719 n.1, 721 (7th

Cir. 2011) (forfeiture occurs where the “litigant effectively abandons the litigation by

not responding to alleged deficiencies in a motion to dismiss”). Plaintiff’s claims under

the FHA in Counts III and IV are hereby dismissed against the Board and the

individual Defendants in their official capacities.

       Next, concerning the ADA, Plaintiff argues that her claims against the Board and

Defendants in their official capacities should survive because Ex parte Young authorizes

suits for prospective injunctive relief against state officials sued in their official

capacity. Plaintiff, however, does not state how any allegation in Counts III or IV

supports an “ongoing violation” of federal law. To the extent Plaintiff’s claims against

the Board and individual Defendants in their official capacities is premised on the

“ongoing violation of federal law” exception, Plaintiff’s claim is dismissed on that

ground.

       Plaintiff also notes that claims for money damages under Title II of the ADA

may survive on claims where the ADA claims involve actual constitutional violations.

See United States v. Georgia, 546 U.S. 151, 159 (2006) (“insofar as Title II creates a private

cause of action for damages against the States for conduct that actually violates the

Fourteenth Amendment, Title II validly abrogates state sovereign immunity.”).

       Plaintiff argues that the ADA claims in Counts III and IV are related to the

constitutional due process and freedom of speech claims in Counts I and II. Defendants




                                              32
                        1:19-cv-01107-CSB-EIL # 47       Page 33 of 56




respond that Plaintiff merely states the general rule from the Supreme Court’s Georgia

decision and makes no argument to show that the rule applies in this case.

          The Seventh Circuit dealt with a similar claim in Brewer v. Wisconsin Board of Bar

Examiners, 270 Fed.Appx. 418 (7th Cir. Mar. 13, 2008). In that case, the plaintiff, who

had a mental disability, sued various state agencies because the Board of Bar Examiners

refused to act on her bar exam application because she would not pay $2,000 to

undergo a psychological evaluation, and refused to consider affidavits from former

employers and law school professors who would attest to her fitness to practice law.

She sued for violations of her constitutional rights under § 1983, violations of Title II of

the ADA, and violations of the Rehabilitation Act. The district court rejected the

plaintiff’s ADA claims on the ground that the Board was immune from suit because the

ADA does not abrogate state immunity for claims challenging attorney-licensing

practices.

          The Seventh Circuit affirmed. The court noted that Supreme Court precedent

held “only that in enacting the ADA, Congress had identified a history and pattern of

unconstitutional discrimination against the disabled with respect to their fundamental

right of access to the courts ... and by doing so had validly abrogated state immunity

for such claims[,]” but noted that the plaintiff did “not argue that Congress has ever

identified a history and pattern of unconstitutional discrimination against the disabled

in the administration of attorney-licensing schemes. It has not.” Brewer, 270 Fed.Appx.

at 421.




                                               33
                        1:19-cv-01107-CSB-EIL # 47      Page 34 of 56




         Likewise in the instant case, the court agrees with Defendants that, aside from a

brief, one-sentence mention that her ADA claims are related in some way to her due

process and speech claims, Plaintiff has not argued that Congress ever identified a

history and pattern of unconstitutional discrimination against the disabled in assigning

students to residence halls or disciplining them for misconduct, and thus her claims

against the Board and individual Defendants in their official capacities under the ADA

must be dismissed pursuant to Rule 12(b)(1). See Brewer, 270 Fed.Appx. at 421.

         Counts V, VI, and VII: State Law Claims

         Defendants argue that all of Plaintiff’s state law claims must be dismissed for

lack of jurisdiction based on sovereign immunity, the Illinois State Lawsuit Immunity

Act (745 Ill. Comp. Stat. 5/1 et seq.), and the Illinois Court of Claims Act (705 Ill. Comp.

Stat. 505/1 et seq.).

         Plaintiff, on page 25 of her Response (#43), concedes that section 505/8 of the

Court of Claims Act bars the tort claims against the Board and Defendants in their

official capacity. Thus, to the extent Counts V and VI are alleged against the Board

and/or Defendants in their official capacity, those claims are dismissed. Plaintiff

argues that the contract claim against the Board and the individual capacity claims

against Defendants on the assault and intentional infliction of emotional distress claims

survive.       With regard to the contract claim in Count VII, Plaintiff argues that the

claim survives under supplemental jurisdiction, 18 U.S.C. § 1367, because it is identical

to the




                                             34
                      1:19-cv-01107-CSB-EIL # 47        Page 35 of 56




claims Plaintiff has brought under § 504 of the Rehabilitation Act, and that the state “is

contractually bound to respect the rights protected in the Act, [which] results in a

waiver of sovereign immunity because the state chose to accept funds for its university

programs.”

       The Court of Claims Act does not bar a contract claim against the State of Illinois

where the plaintiff alleges a constitutional or federal statutory law basis for the contract

claim, even if the plaintiff seeks only damages. See Salaita v. Kennedy, 118 F.Supp.3d

1068, 1091-92 (N.D. Ill. 2015). Here, Plaintiff does not list any injunctive relief

requested in relation to the contract claim in Count VII, but does allege a federal

statutory basis for the claim: § 504 of the Rehabilitation Act. Thus, Defendants’ motion

is denied on this ground.

       As to the assault and intentional infliction of emotional distress claims in Counts

V and VI, respectively, Plaintiff alleges those claims are brought against the individual

Defendants in their individual capacities only. Defendants, at page 13 of their Reply

(#46), concede that, as Plaintiff now specifically disavows any claim of institutional

liability on those claims, the court has jurisdiction to hear them.

       Therefore, on jurisdictional grounds, the claims against the Board and individual

Defendants in their official capacities survive as to the Rehabilitation Act claims in

Counts III and IV and the contract claim in Count VII. This court also has subject

matter jurisdiction over the assault and intentional infliction of emotional distress

claims against the individual Defendants in Counts V and VI.




                                             35
                      1:19-cv-01107-CSB-EIL # 47         Page 36 of 56




       All other claims against the Board and individual Defendants in their official

capacities are dismissed for the reasons explained above.

       Dismissal Under Rule 12(b)(6)

       Count I: Due Process

       Defendants argue that Plaintiff cannot state a claim for violation of her due

process rights because she has no property interest in her education or housing

contract, and, even if she does have a property interest, she was not denied due

process. Plaintiff responds that she has a property interest in her housing contract,

which was broken when she was evicted from Allen Hall, and that she was denied due

process because she was given no meaningful opportunity to be heard.

       The Due Process Clause of the Fourteenth Amendment prohibits states from

“depriv[ing] any person of life, liberty, or property, without due process of law.” U.S.

Const. Amend. XIV, § 1. There are two steps to any procedural due process analysis:

(1) the court must identify the protected property or liberty interest at stake; and (2) it

must determine what process is due under the circumstances. Charleston v. Board of

Trustees of University of Illinois at Chicago, 741 F.3d 769, 772 (7th Cir. 2013). “Although

the Fourteenth Amendment protects property rights, it does not create them. Instead,

property rights are created and their dimensions are defined by existing rules or

understandings that stem from an independent source such as state law—rules or

understandings that secure certain benefits and that support claims of entitlement to

those benefits.” Price v. Board of Education of the City of Chicago, 755 F.3d 605, 607 (7th

Cir. 2014).




                                              36
                     1:19-cv-01107-CSB-EIL # 47         Page 37 of 56




       Seventh Circuit precedent on due process claims in the context of university

discipline has focused on whether a student has a protected property interest in his

education at a state university, “asking ‘whether the student has shown that he has a

legally protected entitlement to his continued education at the university.’” Doe v.

Purdue University, 928 F.3d 652, 659 (7th Cir. 2019), quoting Charleston, 741 F.3d at 773.

For higher education purposes, any property interest is a matter of contract between the

student and the university, and to demonstrate that she possesses the requisite property

interest, a university student must do more than show that she has a contract with the

university; she must establish that the contract entitled her to the specific right that the

university allegedly took, such as the right to a continuing education or the right not to

be suspended without good cause. Doe, 928 F.3d at 660. “Generalities won’t do; ‘the

student’s complaint must be specific about the source of this implied contract, the exact

promises the university made to the student, and the promises the student made in

return.’” Doe, 928 F.3d at 660, quoting Charleston, 741 F.3d at 773.

       Here, Plaintiff argues that she has a property interest due to a contractual

promise from the University to her in the form of her housing contract and promises

made by the University to her regarding commitments to abide by federal non-

discrimination law and freedom of inquiry protections and its own non-discrimination

policy in the Student Code (see Plaintiff’s Response (#43), p. 11). In return, Plaintiff

argues, her promise was to abide by the Student Code and pay the required fees.




                                             37
                      1:19-cv-01107-CSB-EIL # 47         Page 38 of 56




       This is not enough to create a contractual promise for a property interest.

Plaintiff has not cited to any specific portion of the Student Code, or a standalone

document, for the housing contract entitling her to housing in Allen Hall. Further,

Plaintiff’s conclusory allegations that the University violated its promise to abide by

federal non-discrimination law and its own non-discrimination policies, as well as

abide by First Amendment freedom of inquiry ideals, does not constitute a specific

contractual right sufficient to create a property interest. As will be explained in the

section below on Plaintiff’s state law contract claims (Count VII), no independent

contractual relationship is created by an alleged promise to abide by federal non-

discrimination laws, as the University is already bound to abide by such laws. In any

event, general references to a college’s policies are insufficient to identify a property

interest. See Preston v. Board of Trustees of Chicago State University, 2015 WL 327369, at *8

(N.D. Ill. Jan. 26, 2015). Rather, Plaintiff must allege the contract entitled her to the

specific right that the university allegedly took, because “[g]eneralities won’t do.” Doe,

928 F.3d at 660. Plaintiff has not done that here.

       Even if Plaintiff can sufficiently allege a property interest with regard to

housing, she received all the process she was due. “When a right is protected by the

Due Process Clause, a state ‘may not withdraw [it] on grounds of misconduct absent[ ]

fundamentally fair procedures to determine whether the misconduct has occurred.’”

Doe, 928 F.3d at 663, quoting Goss v. Lopez, 419 U.S. 565, 574 (1975). Determining what

is fundamentally fair is always a context-specific inquiry. Doe, 928 F.3d at 663. “Thus,

for example, a university has much more flexibility in administering academic

standards than its code of conduct. And even in the disciplinary context, the process

                                              38
                     1:19-cv-01107-CSB-EIL # 47         Page 39 of 56




due depends on a number of factors, including the severity of the consequence and the

level of education. A 10-day suspension warrants fewer procedural safeguards than a

longer one, and universities are subject to more rigorous requirements than high

schools[.]” Doe, 928 F.3d at 663 (internal citations omitted).

       With regard to Plaintiff’s “eviction” from Allen Hall, Defendants argue that

Plaintiff received all the process due because her appeal was allowed and she was

eventually moved to another dormitory on campus. See Doe v. Cummins, 662

Fed.Appx. 437, 447 (6th Cir. Dec. 6, 2016) (to the extent that the plaintiffs based their

due process claims on alleged defects in their first hearings, those alleged errors were

harmless because their appeals were sustained and they both received new hearings;

thus, although both plaintiffs alleged that numerous procedural deficiencies existed in

their first hearings, those defects were cured by the university’s decision to grant their

appeals, vacate the finding of responsibility, and provide each a second hearing).

       The court agrees with Defendants. For whatever deficiencies were present in the

March 27, 2017, termination of Plaintiff’s housing contract and “eviction” from Allen

Hall, Plaintiff appealed, and the appeal was granted and Plaintiff was rehoused in

another dormitory. Therefore, the motion is granted with respect to Plaintiff’s due

process claim.




                                             39
                       1:19-cv-01107-CSB-EIL # 47       Page 40 of 56




       Count II: First Amendment Violations

       Before addressing Defendants’ arguments in support of dismissing Count II, the

court must determine what type of First Amendment claims Plaintiff is making.

Plaintiff, in subsections (a) and (e) through (h) of Count II, is clearly making both

retaliation and freedom of association claims. However, in subsections (b) through (d),

Plaintiff could be read as making some kind of prior restraint allegation. Thus, the

court will address the motion on those three types of First Amendment claims.

       “Threatening penalties for future speech goes by the name ‘prior restraint,’ and a

prior restraint is the quintessential first-amendment violation.” Fairley v. Andrews, 578

F.3d 518, 525 (7th Cir. 2009). “Prior restraint” describes administrative and judicial

orders forbidding certain communications when issued in advance of the time that

such communications are to occur. Milwaukee Deputy Sheriff’s Association v. Clarke, 574

F.3d 370, 382 (7th Cir. 2009). However, before any restriction may be unconstitutional,

the speech in question must be protected by the First Amendment. Milwaukee Deputy

Sheriff’s, 574 F.3d at 382.

       The court grants the motion with regard to subsection (d), Plaintiff’s August 2,

2017, conversation with Sealine, because the actual words, stated by Sealine to Plaintiff,

were that Plaintiff “should not engage in explicit sexual conversations without their

consent.” Sexually explicit conversations without the consent of the listening party,

essentially sexual harassment, is not constitutionally protected speech. See, e.g., Johnson

v. County of Los Angeles Fire Dept., 865 F.Supp. 1430, 1439-40 n.5 (C.D. Cal. 1994) (Title

VII prohibited male employee from manifesting sexually degrading thoughts in the

form sexually degrading comments, and the county certainly had the power to regulate

                                             40
                     1:19-cv-01107-CSB-EIL # 47         Page 41 of 56




lewd comments in the workplace via sexual harassment policy that bars, among other

things, sexual remarks or profanities that have the effect of embarrassing another

employee); see also Rubin v. Ikenberry, 933 F.Supp. 1425, 1435 (C.D. Ill. 1996) (“The

Court finds that there is a rational relationship between a finding of sexual harassment

and the University's objective of providing students with a healthy learning

environment.”). Plaintiff may have “understood” Sealine to be talking about “kink or

poly” as opposed to “trans or homosexuality,” but what Plaintiff “understood” is not

what Sealine actually said. Sealine did not engage in any prior restraint of

constitutionally protected speech on August 2, 2017.

       Concerning the allegations in subsection (c), that Sealine in Summer-Fall 2017

told Plaintiff to not have conversations that made others uncomfortable and to avoid

explicit sexual conversations, including self-identification as kinky or poly, the court

finds Plaintiff has not pled a prior restraint violation. Paragraphs 26 and 34 of the

Amended Complaint make clear that Sealine was attempting to clarify for Plaintiff that

she should obtain the consent of her peers when wishing to discuss sexual matters.

Plaintiff does allege that at one point Sealine stated Plaintiff should not identify herself

as kinky or poly to people, but clarified in a September 7, 2017, letter that she could

identify kink and/or poly as orientations. The context of Plaintiff’s communications

with Sealine, as pled in the Amended Complaint, exhibit that Sealine was advising




                                             41
                      1:19-cv-01107-CSB-EIL # 47         Page 42 of 56




Plaintiff not to engage in sexually explicit conversations without first obtaining the

consent of the other party, as opposed to an attempt by Sealine to threaten Plaintiff to

prevent her from discussing her sexual orientation.

       The allegation of prior restraint against Dean Mwilambwe is more

straightforward: Plaintiff alleges that Mwilambwe explicitly stated that kink and

polyamory were not to be referred to as “orientations,” only “behaviors,” and were not

to be openly discussed. The court finds that, for Rule 12(b)(6) purposes, Plaintiff has

sufficiently stated a claim for prior restraint on this allegation.

       Next, Plaintiff makes various allegations that Defendants retaliated against her

for engaging in First Amendment-protected speech. To state a First Amendment

retaliation claim, a plaintiff must establish that (1) her speech or conduct was protected

by the First Amendment; (2) the defendant took an adverse action against her; and (3)

there was a causal connection between this adverse action and the protected speech.

R.Z. ex rel. Zimmer v. Carmel Clay Schools, 868 F.Supp.2d 785, 796 (S.D. Ind. 2012), citing

Springer v. Durflinger, 518 F.3d 479, 483 (7th Cir. 2008).

       In subsection (a), Plaintiff alleges that she was retaliated against when she

engaged in protected speech by discussing her sexual identity with others when her

housing contract was terminated by the University. A person is engaging in protected

speech when they state their sexual orientation. See Cook v. Gates, 528 F.3d 42, 62 (1st

Cir. 2008), citing Hurley v. Irish-American Gay & Lesbian & Bisexual Group of Boston, Inc.,

515 U.S. 557, 574-75 (1992). The termination of a housing contract could deter someone

from exercising their rights under the First Amendment. Defendants argue that

Plaintiff was engaging in sexual speech with non-consenting listeners, and thus

                                              42
                      1:19-cv-01107-CSB-EIL # 47          Page 43 of 56




Plaintiff had no First Amendment right to engage in speech with whomever she chose.

At the pleadings stage, however, the court must take Plaintiff’s allegations as true.

Plaintiff alleges she was merely engaged in public speech, publicly identifying her

sexual orientation, and she was punished for it by Defendants. Thus, she has stated a

First Amendment retaliation claim in subsection (a).

       Plaintiff’s allegations in subsections (e) through (h) concern the First

Amendment right to freedom of association, specifically Plaintiff’s freedom of

expressive association.

       The freedom of expressive association arises from the First Amendment and

ensures the right to associate for the purpose of engaging in activities protected by the

First Amendment. Shipley v. Chicago Board of Election Commissioners, 947 F.3d 1056, 1063

(7th Cir. 2020). To survive a motion to dismiss on a freedom of expressive association

claim, a plaintiff must allege they were engaged in expressive activity. Kohlman v.

Village of Midlothian, 833 F.Supp.2d 922, 937 (N.D. Ill. 2011).

       The court finds that, at this point of the litigation, taking all Plaintiff’s allegations

as true and drawing all inferences in her favor, she has stated a claim for freedom of

expressive association with regard to being barred from meeting with her friend and

from attending Queersgiving (subsection (e)), as she alleges that she was meeting with

the friend to discuss protected speech on LGBT issues, and that the NCD against her

only applied to verbal contact with Students A and B, and thus the University went

beyond the NCD when it barred her from the Queersgiving event in its entirety.

Again, the court passes no judgment on the merits of the claim.




                                              43
                     1:19-cv-01107-CSB-EIL # 47        Page 44 of 56




       The court grants Defendants’ motion with regard to the allegations in subsection

(f), as they do not allege what events Plaintiff was barred from, and how Plaintiff was

engaged in expressive activity at those events. For the same reasons the court grants

the motion with regard to the allegations in subsection (g), as Plaintiff does not allege

what expressive activities protected by the First Amendment she would have been

engaging in at the public art show. Finally, the court grants the motion as to the

allegations in subsection (h), as Plaintiff herself admits that she was only barred from

the LGBT and Women’s Resource Centers when Students A and B, who had the NCD

against her, were present at events, and she could also attend the Centers whenever she

wanted by appointment. “[T]he freedom of expressive association is not absolute; it

can be overridden by regulations adopted to serve compelling state interests, unrelated

to the suppression of ideas, that cannot be achieved through means significantly less

restrictive of associational freedoms.” Boy Scouts of America v. Dale, 530 U.S. 640, 640-41

(2000). No contact orders have been upheld in the face of freedom of association

claims. See Zargapur v. Townsend, 18 F.Supp.3d 734, 738 (E.D. Va. 2013). Plaintiff was

still able to attend those resource centers in compliance with the NCDs.

       Qualified Immunity

       Defendants argue that they are entitled to qualified immunity on both Plaintiff’s

due process and First Amendment claims. Motions under Rule 12(b)(6) are not “always

(if ever) the most suitable procedural setting to determine whether an official is

qualifiedly immune, because immunity may depend on particular facts that a plaintiff

need not plead to state a claim.” Hansen v. LeVan, 967 F.3d 584, 589 (7th Cir. 2020).

Here, further development of the factual record will better aid the court in determining

                                            44
                       1:19-cv-01107-CSB-EIL # 47      Page 45 of 56




the nature of the alleged constitutional violations. Thus, summary judgment is the

more appropriate vehicle for deciding qualified immunity on Plaintiff’s surviving

claims. Defendants’ motion is denied on this ground.

       Counts III and IV: Discrimination and Accommodation Under
       FHA, § 504 of the Rehabilitation Act, or FHA

       Defendants next argue that the Amended Complaint fails to state a claim under

§ 504, the ADA, or FHA. First, the court agrees with Defendants that any claim against

the individual Defendants in their individual capacities under the ADA and

Rehabilitation Act must fail because those acts only authorize suits against public

entities. See Brewer, 270 Fed.Appx. at 421. Thus, because the court has already

dismissed the ADA claims against the Board and individual Defendants in their official

capacities, the ADA claims are dismissed in their entirety.

       This leaves the FHA claims against Defendants in their individual capacities,

and the § 504 Rehabilitation Act claims against the Board and Defendants in their

official capacities.

       Plaintiff claims two instances of disability-based discrimination and failure to

accommodate: (1) when she was evicted from University housing at Allen Hall in

March 2017 and (2) her mistreatment in relation to the NCDs and the discipline meted

out for violating the NCDs. The court finds that Plaintiff has sufficiently stated

discrimination claims and failure to accommodate claims under the Rehabilitation Act

and FHA for purposes of Rule 12(b)(6). The court makes no judgment on the merits of

the claims. Defendants may reraise their arguments at a later stage in the litigation

when an appropriate factual record has been assembled and when the applicable


                                            45
                      1:19-cv-01107-CSB-EIL # 47         Page 46 of 56




procedural rules permit more fulsome and searching analysis. See Peppers v. Credit One

Bank, N.A., 2017 WL 11139919, at *2 (C.D. Ill. Dec. 18, 2017), quoting Access 4 All, Inc. v.

Chicago Grande, Inc., 2007 WL 1438167, at *1 (N.D. Ill. May 10, 2007).

       Further, any punitive damages claim based on § 504 of the Rehabilitation Act are

hereby stricken, as punitive damages are not available under that statute. Barnes v.

Gorman, 536 U.S. 181, 189 (2002).

       Counts V, VI and VII: State Law Claims

       First, the court addresses Plaintiff’s assault claim in Count V. To survive

dismissal, an assault claim must include an allegation that the defendant’s intentional

conduct placed the plaintiff in reasonable apprehension of imminent battery. McNeil v.

Carter, 742 N.E.2d 1277, 1281 (Ill. App. Ct. 2001). Illinois courts have held that words

alone are not “usually” enough to constitute an assault, and even then the insertion of

the word “‘usually’ was just an unnecessary hedge (there is such a thing as misstating

the law by adding, out of an overabundance of caution, unnecessary qualifications).”

Kijonka v. Seitzinger, 363 F.3d 645, 647-48 (7th Cir. 2004). Further, “a victim’s fear,

especially when provoked by the victim’s own misconduct, cannot transform a remote

threat into an assault.” Kijonka, 363 F.3d at 648. “The cases that flirt with a gesture-free

concept of assault make clear that the threat must be immediate.” Kijonka, 363 F.3d at

648.




                                             46
                       1:19-cv-01107-CSB-EIL # 47       Page 47 of 56




       The court finds instructive the district court’s decision in Bittman v. Fox, 107

F.Supp.3d 896 (N.D. Ill. 2015). In that case, the plaintiff, Bittman, alleged that on May

19, 2014, the Orland Park Public Library Board of Directors held a public meeting,

which she, Fox, and DuJan attended. Following a disruption caused by Fox, the

plaintiff proceeded to the back of the meeting room to call the Orland Park Police

Department. As the plaintiff dialed 9–1–1, DuJan and another male followed and

approached her, which placed her in “apprehension of immediate, offensive contact.”

She responded by using her badge to enter an adjacent private meeting room. Once the

plaintiff was in the private meeting room, DuJan hung up the 9–1–1 call that the

plaintiff initially placed.

       The district court granted the defendant’s motion to dismiss on the plaintiff’s

Illinois civil assault claim:

       Under this set of facts, the court finds that Bittman has failed to allege any
       conduct that would indicate DuJan was about to attack her. Bittman does
       not allege that DuJan made any verbal threats or menacing gestures.
       Rather, the only conduct that Bittman describes is that Dujan and another
       male “followed and approached” her across a public meeting room, and
       that he hung up the telephone after Bittman had entered a secure room.
       Given the history of DuJan’s vitriolic campaign against the Orland Park
       Public Library’s policy and his alleged harassment of Bittman, she may
       have feared that DuJan’s actions may one day turn violent, “but a victim’s
       fear ... cannot transform a remote threat into an assault.” [citation
       omitted]. Bittmans’s conclusory allegation that DuJan’s conduct placed
       her in imminent apprehension of harmful and offensive contact is not
       supported by her factual allegations. Accordingly, Count VII for assault
       fails to state a claim upon which relief can be granted.

Bittman, 107 F.Supp.2d at 901-02.




                                             47
                     1:19-cv-01107-CSB-EIL # 47          Page 48 of 56




       Likewise in the instant case, Anton never threatened Plaintiff verbally, nor did

Anton even make a threatening gesture. Anton “approached” Plaintiff, but she did not

charge at her, raise her hand, carry a weapon, or have a previous history of stalking or

harassing Plaintiff. Anton had been called to Allen Hall in her capacity as an associate

director of housing. Anton had been involved in Plaintiff’s removal from Allen Hall in

her official capacity as associate director of housing. Anton’s words to Plaintiff were

not a threat or threatening. Plaintiff states they were asked aggressively, but a victim’s

fear, especially when provoked by what Anton believed to be Plaintiff’s own

misconduct, cannot transform a remote threat into an assault, particularly when, as

here, there is not even a remote threat. See Kijonka, 363 F.3d at 648. Although the court

examines the emotional effect upon the putative victim, that response must be

reasonable. People v. Floyd, 663 N.E.2d 74, 75 (Ill. App. Ct. 1996). It is not enough that

the victim feels “petrified” that the defendant is going to harm her, as such feeling must

have a measure of objective reasonableness. Floyd, 663 N.E.2d at 75.

       Plaintiff cites to the Illinois Appellate Court’s decision in Floyd. In that case, the

appellate court overturned an assault conviction where the victim was standing on the

street, listening to music on her “Walkman,” when she noticed defendant, who was

riding his bicycle, stop “kitty corner” from her and appeared to be “looking at railroad

tracks.” The defendant then began to “stare” at her. After staring at her for “two or

three minutes[,]” the defendant crossed the street on his bicycle and came to a stop next

to her. According to the victim, defendant then said, “[y]ou come here, you.” An




                                             48
                        1:19-cv-01107-CSB-EIL # 47      Page 49 of 56




investigating officer related only that the defendant said “come here you.” There is no

evidence that defendant dismounted the bicycle or that he made any other physical or

verbal threat to her.

       The appellate court recited various examples of actions that constituted viable

assault claims, such as: wielding a tire iron while using threatening words has been

held an assault; a defendant, who took unkindly to the universal greeting of “the

finger” on a highway was held liable when he threatened to “blow the head off” of the

greeter as he opened his trunk apparently to retrieve a shotgun; and a woman confined

to a wheelchair had reasonable apprehension where a large man approached her and

verbally threatened her with bodily harm. Floyd, 663 N.E.2d at 76. The court also

noted that, in circumstances where a victim has prior knowledge of the violent

propensities of the aggressor, conduct which by itself would not allow a finding of

reasonable apprehension of danger, may be inferred to cause that kind of response in

the complainant to bring the matter within the penumbra of the statute. Floyd, 663

N.E.2d at 76. The court concluded:

       There is no dearth of examples and we do not minimize the fear
       engendered by Ms. Adams’ encounter with defendant. However, we do
       not believe that the words used by defendant, even coupled with the fact
       that he rode his bicycle toward her, rises to the level of assault or that the
       degree of her apprehension was reasonable. Therefore, we find that the
       evidence of assault was so unreasonable or unsatisfactory as to create a
       reasonable doubt of defendant’s guilt.

Floyd, 663 N.E.2d at 76.




                                             49
                      1:19-cv-01107-CSB-EIL # 47           Page 50 of 56




       Here, again, Plaintiff was never threatened by Anton. The allegations do not rise

to the level of the examples described as constituting assault by the court in Floyd.

While Plaintiff had prior knowledge of Anton’s involvement in her original removal

from Allen Hall, there is nothing alleged to suggest that Plaintiff knew of any “violent

propensities” of Anton. Under the facts alleged, the court does not believe Anton’s

aggressive questioning of Plaintiff, coupled with the fact that she approached within

five inches of Plaintiff’s face, rises to the level of assault or that the degree of Plaintiff’s

apprehension was reasonable. See Floyd, 663 N.E.2d at 76. Plaintiff has not stated a

claim for assault, and Defendants’ motion must be granted on this ground. See

Contreras v. Suncast Corp., 129 F.Supp.2d 1173, 1182 (N.D. Ill. 2001).

       In order to state a claim for intentional infliction of emotional distress in Illinois,

a plaintiff must satisfy three requirements: “(1) the conduct involved must be truly

extreme and outrageous; (2) the actor must either intend that his conduct inflict severe

emotional distress, or know that there is at least a high probability that his conduct will

cause severe emotional distress[;] and (3) the conduct must in fact cause severe

emotional distress.” Lewis v. School District #70, 523 F.3d 730, 746 (7th Cir. 2008),

quoting Honaker v. Smith, 256 F.3d 477, 490 (7th Cir. 2001). The standard is “quite

high,” and “does not extend to mere insults, indignities, threats, annoyances, petty

oppressions, or other trivialities.” Lewis, 523 F.3d at 746-47. “In order to meet the

threshold for intentional infliction of emotional distress, the defendant’s conduct must

extend beyond the bounds of human decency and be considered intolerable in a

civilized community.” Lewis, 523 F.3d at 747. To determine whether the conduct

alleged is extreme and outrageous, we employ an objective standard, taking into

                                               50
                      1:19-cv-01107-CSB-EIL # 47         Page 51 of 56




consideration the particular facts of the case. Lewis, 523 F.3d at 747.

       The Seventh Circuit, in Lewis, cited a number of examples of cases where the

conduct alleged was found to constitute intentional infliction of emotional distress:

Patterson v. Xerox Corp., 901 F.Supp. 274, 279 (N.D. Ill. 1995) (involving the persistent

harassment of a pregnant employee by her supervisor, including the berating of the

employee for absence from work while the employee was hospitalized for premature

labor); Pavilon v. Kaferly, 561 N.E.2d 1245, 1251 (Ill. App. Ct. 1990) (finding intentional

infliction of emotional distress when an employer pressured an employee for dates,

offered her money in return for sexual favors, and threatened to kill and rape her);

Milton v. Ill. Bell Tel. Co., 427 N.E.2d 829, 832 (Ill. App. Ct. 1981) (involving an employer

who engaged in an extensive course of disciplinary and harassing conduct to coerce the

plaintiff to falsify work reports in violation of the law).

       The conduct alleged by Plaintiff in the Amended Complaint, objectively

considered, does not constitute intentional infliction of emotional distress, especially as

it does not come close to the level of conduct involved in the cases cited by the Seventh

Circuit in Lewis. Under the allegations, Defendants’ conduct may be alleged to be

discriminatory, capricious, vaguely threatening, or insensitive, but it cannot be said to

“extend beyond the bounds of human decency and be considered intolerable in a

civilized community.” See Lewis, 523 F.3d at 747. Defendants’ motion is granted on

this ground.




                                              51
                      1:19-cv-01107-CSB-EIL # 47          Page 52 of 56




       Finally, Plaintiff’s breach of contract claim in Count VII raises four bases for

breach: (1) University housing’s failure to honor her two consecutive twelve-month

lease contracts for 2017-2018; (2) for refusing to refund her payment for University

housing she had not been allowed to use, for overcharging her for housing and

refusing to refund the proper amount until after repeated grievances; (3) for the

original eviction from Allen Hall based on biases and disability discrimination under

various federal laws and statutes, without engaging in the interactive process; and (4)

for first opting to evict Plaintiff rather than relocate her as part of a Title IX

investigation as procedure mandates.

       An Illinois breach of contract claim requires that a plaintiff allege: (1) the

existence of a valid and enforceable contractual promise, (2) a breach of that promise,

(3) plaintiff performed her contractual obligations, and (4) resultant damages. Doe v.

Columbia College Chicago, 933 F.3d 849, 858 (7th Cir. 2019). “A college and its students

have a contractual relationship and its terms are set forth in the school’s catalogues and

bulletins.” Doe, 933 F.3d at 858.

       As an initial matter, the court grants the motion with regard to subsection (b),

concerning the refunds, as Plaintiff was eventually refunded the full amount sought,

and thus cannot establish damages on that claim.

       Next, Defendants argue that Plaintiff cannot premise her breach of contract claim

on Defendants’ alleged failure to follow state and federal anti-discrimination law.

Defendants, citing to the Illinois Appellate Court’s decision in Harris v. Adler School of

Professional Psychology, 723 N.E.2d 717 (Ill. App. Ct. 1999), argue that student contract

claims cannot be based upon general references to non-discrimination law in student

                                               52
                     1:19-cv-01107-CSB-EIL # 47         Page 53 of 56




handbooks, as those provisions are references to the applicability of an already existing

law, and “[t]he promise to do something one is already legally obligated to do is not

consideration, and no new obligation is thereby created.” Harris, 723 N.E.2d at 722.

       Plaintiff responds that Harris just referred to “general references,” and she is

referring to specific promises from the University to adhere to federal and state anti-

discrimination law. In addition, Plaintiff argues that, since the University receives

federal funding, it has waived its Eleventh Amendment immunity, and the waiver is

consideration for the funds. Plaintiff argues 34 Code of Federal Regulations § 104.4(a)

also creates a contractual scenario via the University’s acceptance of federal funds,

where the students are third-party beneficiaries of the University’s promise not to

discriminate in order to be eligible for the funding.

       The court finds instructive the recent decision of the district court in Doe v.

McHenry County College, 2020 WL 5209834 (N.D. Ill. Sept. 1, 2020). In Doe, the plaintiff

alleged that she had a contractual relationship with her college embodied in the student

code, and the college breached the student code by discriminating against her and not

providing her a reasonable accommodation. Specifically, the provision the plaintiff

relied on in the student code stated: “In compliance with the ... Americans with

Disabilities Act, ... the College prohibits discrimination and harassment based on ...

disability.”




                                             53
                     1:19-cv-01107-CSB-EIL # 47         Page 54 of 56




       The district court dismissed the plaintiff’s breach of contract claim. The court

began its analysis by noting that a promise to do something one is already obligated to

do is no consideration and creates no new obligation, and cited the Harris court’s

holding that “‘the racial-discrimination provision [in the student catalog] was only a

general reference of adherence to existing law concerning discrimination,’ and was not

‘an independent contractual obligation.’” Doe, 2020 WL 5209834, at *5. The court

concluded that “[t]he statement by the College that it prohibits discrimination and

harassment based on disability in compliance with the ADA is a general statement of

compliance with existing anti-discrimination law. It did not give rise to a specific

independent contractual obligation.” Doe, 202 WL 5209834, at *5.

       The court also rejected the plaintiff’s argument citing 34 C.F.R. § 104.4(a), that

she was a third-party beneficiary to the college’s contractual arrangement to receive

federal funds from the government, finding that the plaintiff “has not cited any

authority that supports her argument that the College’s receipt of federal funding

means that she can sue the College for breach of contract under state law as a

‘third-party beneficiary’.” Doe, 2020 WL 5209834, at *6.

       In the instant case, Plaintiff cites to § 1-104(a) and 1-108 of the Student Code to

support her argument that the University specifically referenced and “precisely

incorporated” Title IX, the ADA, FHA, and other federal and state discrimination laws

into the Code. Section 1-104(a) states, in a general form, that “[m]embers of the

University community have the same rights of privacy as other citizens and surrender

none of those rights by becoming members of the academic community.” Section 1-108

sets forth the University’s non-discrimination policy, stating that it is University policy

                                             54
                     1:19-cv-01107-CSB-EIL # 47        Page 55 of 56




not to discriminate on the basis of, among other things, disability and sexual

orientation, and the University complies with “all federal and state nondiscrimination,

equal opportunity, and affirmative action, laws, orders, and regulations.” The only

specific reference to Title IX, the ADA, or § 504 comes in subsection (d) of § 1-108,

which states “For additional information on Title IX, ADA, or 504, please contact the

Title IX Coordinator at the Title IX and Disability Office[,]” and provides the contact

information for said coordinator.

       Like in Doe, the language in the University’s Student Code consists of general

statements of compliance with existing non-discrimination law. If anything, the

statements of compliance are even more general, as they do not reference specific

federal or state laws in stating their compliance. The only mention of specific federal

laws are in a provision directing students with questions about those laws to the

contact information for the Title IX coordinator. The statements certainly do not give

rise to specific independent contractual obligations. See Doe, 2020 WL 5209834, at *5.

Plaintiff’s C.F.R. argument is also rejected, for the same reasons stated by the court in

Doe. See Doe, 2020 WL 5209834, at *6. Thus, Defendants’ motion on Count VII must be

granted.

       Conclusion

       Defendants’ Amended Motion to Dismiss (#28) is GRANTED in part and

DENIED in part. On jurisdictional grounds, the claims against the Board and

individual Defendants in their official capacities survive only as to the Rehabilitation

Act claims in Counts III and IV, and the state law contract claims in Count VII. All

other claims against the Board and individual Defendants in their official capacities are

                                            55
                     1:19-cv-01107-CSB-EIL # 47        Page 56 of 56




dismissed, for the reasons stated in this Order. Further, Defendants’ motion is granted

on Rule 12(b)(6) grounds on all counts except Counts III and IV, which survive in their

entirety, and subsections (a), (b), and (e) of Count II. Those claims survive. Any

request for punitive damages under § 504 of the Rehabilitation Act is stricken.

       The court would also note that, to the extent Plaintiff elects to attempt to replead

her complaint, she must be very specific as to each allegation, the legal basis for the

allegation, and against whom and in what capacity the allegation is plead.

       IT IS THEREFORE ORDERED:

       (1)    Defendants’ Motion to Dismiss (#28) is GRANTED in part and DENIED

              in part.

       (2)    This matter is referred to the magistrate judge for further proceedings in

              accordance with this Order.



                                26th day of      October
              ENTERED this                                                  , 2020.

                               s/Colin S. Bruce
                                   COLIN S. BRUCE
                                 U.S. DISTRICT JUDGE




                                            56
